DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	This Office action is in response to correspondence dated May 28, 2020.
	Claims 1-20 are pending and have been examined.
Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception – a mental process, a judgement or observation-without a practical application or significantly more.  
	Per Applicant's claims, 
Claims 1-11 are a system, which is a machine.
Claims 12-20 are a method, which is a process.
Therefore, Applicant's claims are directed to statutory subject matter.  
However, determining that a claim falls within one of the four enumerated categories of patentable subject matter recited in 35 U.S.C. 101 (i.e., process, machine, manufacture, or composition of matter) in Step 1 does not end the eligibility analysis, because claims directed to nothing more than abstract ideas (such as a mathematical formula or equation), natural phenomena, and laws of nature are not eligible for patent protection.  MPEP 2106.04.
Step 2A, Prong One: 
The abstract idea of claim(s) 1 and 12, which are similar in scope, is defined as:
a compute task requirement, a networking task requirement, and an energy consumption task requirement; determine an amount of a resource for [a] machine to service at least one of the compute task requirement, the networking task requirement, and the energy consumption task requirement; interpret data from a plurality of social media data sources structured to access a forward resource market; predict a forward market price of the resource on the forward resource market in response to the interpreted data; and execute a transaction of the resource on the forward resource market in response to the determined amount of the resource and the predicted forward market price of the resource.
The abstract idea steps recited in claims 1 and 12 are those which could be performed mentally, including with pen and paper.  
	First, one can mentally observe, judge, or make a decision about a requirement for a compute task, networking task, or energy consumption task.  Then, one can interpret data from social media sources mentally by judging information such as content of posts or amount of posts.  Then, one can access a forward market mentally by looking and observing the market, and placing orders on paper.  Then, one can predict the market based on the interpreted data by making a mental judgment.  Then, one can execute a transaction by writing the transaction on paper and signing it, an execution.  Therefore, under a broadest reasonable interpretation, one could perform the steps, as identified in claims 1 and 12, above, mentally, which makes it a mental process.  
Prong Two: 
This judicial exception is not integrated into a practical application because the additional elements merely use the computer or other machinery as a tool.  
Claim 1 recites the following additional elements:
A transaction-enabling system, comprising: a machine
a controller, comprising: a resource requirement circuit structured to
a social media data circuit
a forward resource market circuit
a market forecasting circuit
a resource distribution circuit
Claim 12 does not recite additional elements
These elements are merely instructions to apply the abstract idea to a computer because a system, machine, controller, and circuits are taught by a generic computer that is applied to the steps of the abstract idea.    Therefore, the additional elements are merely 'apply it' limitations that do not integrate the abstract idea into a practical application, and therefore the claims are directed to an abstract idea.  
Step 2B  The additional elements, as shown above, are merely instructions to apply a computer or other machinery to an abstract idea and therefore are not significantly more than the abstract idea.  
Per the dependent claims:
	Claims 2-5, 9-11, and 13-20 further define the abstract idea with limitations about markets, energy credits, buying and selling resources, and using social media information.  Transaction limitations are further interpreted as certain methods of organizing human activity.  Therefore, for these reasons, these dependent claims further define the abstract idea.
	Claims 6- 8 recite additional elements of components and adaptive improvements which are an ordinary use of machine learning or artificial intelligence, and therefore an applied use.  The components are generically recited, like the circuits and therefore do not recite more than an instruction to apply to a computer.
Therefore, claims 1-20 are rejected under 35 USC 101.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 4, 5, 10-12, 15, 16, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ozog, US PGPUB 2010/0179704 A1 ("Ozog") in view of Andrews et al., US PGPUB 2012/0296845 A1 ("Andrews").  
Per claims 1 and 12, which are similar in scope, Ozog teaches A transaction-enabling system, comprising: a machine having at least one of a compute task requirement, a networking task requirement, and an energy consumption task requirement in par 0193, where an energy consumption task requirement is taught: "The following is an exemplary process for forecasting electricity demand in the forecasting system 104. The forecasting system 104 may forecast electricity demand for all major end-uses that can be dispatched and are predictable, as well as total premise usage. Examples may include, but are not limited to, HVAC, electric vehicles, plug loads, and water heating."
	Ozog then teaches and a controller, comprising: a resource requirement circuit structured to determine an amount of a resource for the machine to service at least one of the compute task requirement, the networking task requirement, and the energy consumption task requirement in par 0198: "So, at every time t the forecasting system 104 may estimate the parameters (the .beta.s) of the following equation for all customers and appliances using regression techniques:"
	Ozog then teaches	a forward resource market circuit structured to access a forward resource market in par 0315: "Correlated Diversity. When viewed as a hedged position, the portfolio risk can be priced as equivalent long straddles. When the hedger is long, the forward option contracts (hedge) and short the underlying energy, the change in the value of the hedger's position during the life of the hedge…"  See also par 0142: " See also par 0142: " The optimization may maximize value given customer-established constraints, compliance histories, expected load, forward market prices, weather and regulatory recovery."
	Ozog then teaches a market forecasting circuit structured to predict a forward market price of the resource on the forward resource market in response to the interpreted data in par 0445: " As shown in FIGS. 14A-14B, forward market price, capacity need and weather uncertainties increase the complexity and value that can be derived from the system. An optimal dispatch for the week may require waiting a day or two to preserve option value for later in the week."
	Ozog then teaches and a resource distribution circuit structured to execute a transaction of the resource on the forward resource market in response to the determined amount of the resource and the predicted forward market price of the resource in par 0149: "The results of the optimizations 119 may be instructions for sending to customer locations and/or end uses that optimally dispatch end-uses to produce a desired end results in terms of energy use or cost. Instructions may preferably be sent via the communication server 101 to a HAN vendor server 123 and/or a smart meter or alternative meter vendor server 125 to carry out the instructions. Alternatively, any party may send and/or execute the instructions, such as the utility 121, fourth party vendors 135, etc."  See also par 0170: " The forecasting module 407 may generate forecasts of demand and/or prices. A query may be performed to determine if there is an event in the next period 409. If yes, appropriate optimizations may be run 411 using data from the database 405 and forecasting module 407. Dispatch signals may then be sent to HAN vendors 413."   
	Ozog does not teach a social media data circuit structured to interpret data from a plurality of social media data sources.
	Andrews teaches a system that analyzes feeds for investment vehicles.  See abstract.
	Andrews teaches a social media data circuit structured to interpret data from a plurality of social media data sources in par 050: "The NMAS scans and analyzes news and social media content on thousands of companies in close to real-time and feeds the results into quantitative strategies and predictive models. The NMAS outputs can be used to power quantitative strategies across markets, asset classes, and all trading frequencies, support human decision making, and assist with risk management and investment and asset allocation decisions."
	It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the energy related circuits teaching of Ozog with the social media data sources interpreted teaching of Andrews because Andrews teaches that both environmental impact and movement of investment vehicles can be determined using feeds including social media which will provide advanced analytics for corporate performance and investing. See par 017.  One would be motivated by the advanced analytics teaching because one would want to further refine market decision-making (taught by Ozog) with these information sources, in order to achieve better results.  For these reasons, one would be motivated to modify Ozog with Andrews.  
	Per claims 4 and 15, which are similar in scope, Ozog and Andrews teach the limitations of claim 1 and 12, above.  Ozog further teaches the resource comprises an energy resource in par 0445, as shown in the independent claim, and par 0440, where energy is taught, that would power appliances, which is an energy resource.  Ozog then teaches and wherein the forward resource market comprises a forward market for energy in par 0278: "Individual cost to serve methodologies may be used within bilateral or competitive markets, but these processes and methods do not consider optimal dispatching solutions within regulated contexts, or contexts where power is secured for aggregations of customers who pay an average rate over the course of a year or month."  Markets are also taught in par 0235: "include long term capacity related needs. Hence, the system uses, individual costs to serve which more appropriately reflect true marginal costs of service than the average marginal cost reflective of the real time energy market, ancillary service market, ISO market or related energy pricing signal that reflects an aggregation of individual loads or pricing indices."
	Per claims 5 and 16, which are similar in scope, Ozog and Andrews teach the limitations of claim 1 and 12, above.  Ozog further teaches the transaction of the resource on the forward resource market comprises one of buying or selling the resource in par 0494: "A simple scenario may involve buying power from the grid at night 127, storing the power in a distributed storage 131 for use during the day (when Grid costs are higher), supply customers from the distributed storage 131 and the renewable generation 129 during the day, and if an incentive is below the COS, interrupting those customers that have a very high COS when there is not enough energy stored in the distributed storage 131 or available from the renewable generation 129."
Per claims 10 and 19, which are similar in scope, Ozog and Andrews teach the limitations of claim 1 and 12, above.  Ozog does not teach the interpreted data relates to an indicator on social media that relates to a forward market price.
Andrews teaches the interpreted data relates to an indicator on social media that relates to a forward market price in par 069: "The service utilizes a linguistic model which scores sentiment in milliseconds for news/social media on 40 commodity and energy assets in addition to over 10,000 companies supported in the current offering. Algorithmic trading is useful to both sell and buy-side market participants in the cash equity markets as well as other liquid asset classes such as foreign exchange, commodities and energy markets. Commodity markets offer significant opportunities for institutional investors and proprietary traders to grow and diversify investment strategies. Given the growth of the global commodities and energy markets, price volatility and increased adoption of this asset class into active trading strategies customer demand for relevant quantitative solutions is increasing. The sentiment scores and resulting green scores or composite index can be used by trading desks and quantitative research analysts to better model the movement of asset prices. Clients have access to historical data, which allows them to back-test the system's applicability for their trading and investment strategies."
	It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the energy related circuits teaching of Ozog with the social media data sources indicator teaching of Andrews because Andrews teaches that both environmental impact and movement of investment vehicles can be determined using feeds including social media which will provide advanced analytics for corporate performance and investing. See par 017.  One would be motivated by the advanced analytics teaching because one would want to further refine market decision-making (taught by Ozog) with these information sources, in order to achieve better results.  Further, as taught by Andrews, "[t]he sentiment scores and resulting green scores or composite index can be used by trading desks and quantitative research analysts to better model the movement of asset prices."  Par 069.  Because the social media information is used in making this determination, one would be motivated to modify Ozog with Andrews because it would better model asset prices.  For these reasons, one would be motivated to modify Ozog with Andrews.  
	Per claims 11 and 20, which are similar in scope, Ozog and Andrews teach the limitations of claims 10 and 19, above.  Ozog does not teach the indicator is at least one of a conversation type, a keyword occurrence, a sharing of topic indicators, or an event indicator.
	Andrews teaches the indicator is at least one of a conversation type, a keyword occurrence, a sharing of topic indicators, or an event indicator in par 070: "Entity extraction (e.g., subject, company, location, etc.), Source, Author, Volume of the news, Relate to a specific taxonomy/theme (e.g. green), Fact extraction, Topic code assignment , Classification assignment, Analyze the tone, Assign a sentiment (+ or -) , Instrument code assignment (e.g., RIC, green-RIC). Outputs resulting from analysis of the sourced data may take any of the following forms for delivery: a real-time stream (and historical database) of sentiment/score for a given company for a given taxonomy; a real-time stream (and historical database) of sentiment/score of more than one company representing composite a composite index; an alerting service in the shape of a electronic message indicating that an indices for a company has very more than a preset % for a given period of time; and/or an alerting service in the format of an electronic message indicating that an indices for a company has very more than a preset % by the user/system for a given period of time preset by the user/system. The recipient of the output deliverable may then further process the output as desired."
	It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the energy related circuits teaching of Ozog with the topic indicator, conversation type teaching of Andrews because Andrews teaches that both environmental impact and movement of investment vehicles can be determined using feeds including social media which will provide advanced analytics for corporate performance and investing. See par 017.  One would be motivated by the advanced analytics teaching because one would want to further refine market decision-making (taught by Ozog) with these information sources, in order to achieve better results.  Further, as taught by Andrews, "[t]he sentiment scores and resulting green scores or composite index can be used by trading desks and quantitative research analysts to better model the movement of asset prices."  Par 069.  Because the social media information is used in making this determination, one would be motivated to modify Ozog with Andrews because it would better model asset prices.  For these reasons, one would be motivated to modify Ozog with Andrews.  
Claim(s) 2 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ozog, US PGPUB 2010/0179704 A1 ("Ozog") in view of Andrews et al., US PGPUB 2012/0296845 A1 ("Andrews"), further in view of Lange, US PGPUB 2002/0147670 A1 ("Lange").
Per claims 2 and 13, which are similar in scope, Ozog and Andrews teach the limitations of claim 1 and 12, above.  Ozog does not teach the resource comprises a spectrum allocation resource, and wherein the forward resource market comprises a forward market for spectrum allocation.
	Lange teaches a system/method for conducting demand based trading.  See abstract.
	Lange teaches the resource comprises a spectrum allocation resource, and wherein the forward resource market comprises a forward market for spectrum allocation in par 0499-0500: "Demand-based markets or auctions can be structured to offer a wide variety of products related to real assets, such as real estate, bandwidth, wireless spectrum capacity, or computer memory. An additional example follows:  Computer Memory: Demand-based markets or auctions can be structured to trade DBAR contingent claims, including, for example, digital options, based on computer memory components. For example, DBAR contingent claims can be based on an underlying event defined as the 64 Mb (8.times.8)."
	It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the forward market for energy teaching of Ozog, combined with Andrews, with the bandwidth options (forward market) teaching of Lange because Lange teaches that dynamic hedging and contingent claim replication in continuous, liquid, and informationally fair markets will reduce the costs and market risk to participants and therefore make the markets more attractive to participants.  See par 030.  Further, in Lange's teaching, market makers would not need to protect themselves as much because market manipulation would be minimized.  See par 0229.  Because this efficiency in the marketplace would prevent losses and facilitate transactions, one would be motivated to modify Ozog with Lange.  
Claim(s) 3 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ozog, US PGPUB 2010/0179704 A1 ("Ozog"), in view of Andrews et al., US PGPUB 2012/0296845 A1 ("Andrews"), further in view of Richard et al. US PGPUB 2009/0048901 A1 ("Richard").
	Per claims 3 and 14, which are similar in scope, Ozog and Andrews teach the limitations of claims 1 and 12, above.  Ozog does not teach wherein the resource comprises an energy credit resource, and wherein the forward resource market comprises a forward market for energy credits.
	Richard teaches estimating energy needs in the future and calculating costs.  See abstract.
	Richard teaches wherein the resource comprises an energy credit resource, and wherein the forward resource market comprises a forward market for energy credits in par 014: "The energy company could likewise utilize a combination of fixed and variable rate reductions, and/or customer credits or payments in order to better suit its or its customers' needs."
	It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the forward market for energy teaching of Ozog, combined with Andrews, with the credits teaching of Richard because Richard teaches that buying and planning energy in advance is more cost effective than a spot market purchase, see par 003, and therefore Richard's teachings would motivate one ordinarily skilled to modify Ozog and Andrews with Richard so that credits could be used effectively to reduce energy costs.  
Claim(s) 6-9, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ozog, US PGPUB 2010/0179704 A1 ("Ozog") in view of Andrews et al., US PGPUB 2012/0296845 A1 ("Andrews"), further in view of Kansal et al., US PGPUB 2010/0063644 A1 ("Kansal").  
	Per claim 6, Ozog and Andrews teach the limitations of claim 1, above.  Ozog does not teach the market forecasting circuit further comprises at least one of a machine learning component, an artificial intelligence component, or a neural network component.
	Kansal teaches a system that manages energy consumption.  See abstract.  
	Kansal teaches the market forecasting circuit further comprises at least one of a machine learning component, an artificial intelligence component, or a neural network component in par 070-073 where the system, which uses an intelligence component in order to evaluate both internal and external energy, uses neural networks and/or support vector machines.  This teaches further market forecasting because "energy consumption rates" and "energy quotes" are taught.  
	It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the forward market for energy teaching of Ozog with the artificial intelligence teaching of Kansal because Kansal teaches the following improvements:
The energy manager can leverage information from external sources such as the Internet and user carried devices to reduce the cost of energy to provide a desired level of comfort. The energy manager can employ an algorithm that uses information such as energy price variation (e.g., demand response pricing), weather changes, and user's presence-absence at home to control the energy expenditure in a manner such that the desired comfort levels are achieved with minimum cost.

Par 004.  One would be motivated to modify Ozog with Kansal because one would want to use different sources of information to maximize energy savings in energy transactions (energy is a resource).  The artificial intelligence teachings would improve the determinations from the information collected.  For these reasons, one would be motivated to modify Ozog with Kansal.  
	Per claims 7 and 17, which are similar in scope, Ozog and Andrews teach the limitations of claims 1 and 12, above.  Ozog does not teach the resource distribution circuit is further structured to adaptively improve one of an output value of the machine or a cost of operation of the machine using executed transactions on the forward resource market.
	Kansal teaches the resource distribution circuit is further structured to adaptively improve one of an output value of the machine or a cost of operation of the machine using executed transactions on the forward resource market in par 070: "The intelligent component 602 can be utilized by the energy manager 102 for cost efficient and automatic control of the energy sink 104 based upon evaluation of gathered data (e.g., internal energy data, external energy data, data, energy rates, user state information, etc.)."  As shown in claim 6, this is performed with AI, which teaches adaptively improve.  
	It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the forward market for energy teaching of Ozog with the adaptive improvement teaching of Kansal because Kansal teaches the following improvements:
The energy manager can leverage information from external sources such as the Internet and user carried devices to reduce the cost of energy to provide a desired level of comfort. The energy manager can employ an algorithm that uses information such as energy price variation (e.g., demand response pricing), weather changes, and user's presence-absence at home to control the energy expenditure in a manner such that the desired comfort levels are achieved with minimum cost.

Par 004.  One would be motivated to modify Ozog with Kansal because one would want to use different sources of information to maximize energy savings in energy transactions (energy is a resource).  The artificial intelligence teachings would improve the determinations from the information collected.  For these reasons, one would be motivated to modify Ozog with Kansal.  
	Per claim 8, Ozog, Andrews, and Kansal teach the limitations of claim 7, above.  Ozog does not teach the resource distribution circuit is further structured to adaptively improve one of an output value of the machine or a cost of operation of the machine using executed transactions on the forward resource market..
	Kansal teaches the resource distribution circuit is further structured to adaptively improve one of an output value of the machine or a cost of operation of the machine using executed transactions on the forward resource market in par 070-073 where the system, which uses an intelligence component in order to evaluate both internal and external energy, uses neural networks and/or support vector machines.  This teaches resource distribution where "user comfort settings, user preferences" are taught.  
	It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the forward market for energy teaching of Ozog with the artificial intelligence teaching of Kansal because Kansal teaches the following improvements:
The energy manager can leverage information from external sources such as the Internet and user carried devices to reduce the cost of energy to provide a desired level of comfort. The energy manager can employ an algorithm that uses information such as energy price variation (e.g., demand response pricing), weather changes, and user's presence-absence at home to control the energy expenditure in a manner such that the desired comfort levels are achieved with minimum cost.

Par 004.  One would be motivated to modify Ozog with Kansal because one would want to use different sources of information to maximize energy savings in energy transactions (energy is a resource).  The artificial intelligence teachings would improve the determinations from the information collected.  For these reasons, one would be motivated to modify Ozog with Kansal.  
	Per claims 9 and 18, which are similar in scope, Ozog and Andrews teach the limitations of claims 1 and 12, above.  Ozog does not teach the interpreted data relates to a human behavior indicative of an increasing energy demand.
	Ozog teaches the interpreted data relates to a human behavior indicative of an increasing energy demand in par 067: "Note that the energy control devices can include significant knowledge about the user context and desire, such as the appliance intended to be used, presence at home, user activity based on appliances being turned on or motion sensors, etc."
	It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the forward market for energy teaching of Ozog with the interpreted data of increased energy usage teaching of Kansal because Kansal teaches the following improvements:
The energy manager can leverage information from external sources such as the Internet and user carried devices to reduce the cost of energy to provide a desired level of comfort. The energy manager can employ an algorithm that uses information such as energy price variation (e.g., demand response pricing), weather changes, and user's presence-absence at home to control the energy expenditure in a manner such that the desired comfort levels are achieved with minimum cost.

Par 004.  One would be motivated to modify Ozog with Kansal because one would want to use different sources of information to maximize energy savings in energy transactions (energy is a resource).  For these reasons, one would be motivated to modify Ozog with Kansal.  
	Therefore, claims 1-20 are rejected under 35 USC 103.
Prior Art Considered Relevant But Not Relied Upon
	The following prior art is considered relevant to Applicant's disclosure but is not relied upon in the above rejection:
	Foster et al., US PGPUB 2005/0004858 A1, teaches in par 0109 a strategy for wholesale electric purchasing on a balancing market which teaches a forward market. 
	CME Group, "Trading the Curve in Energies," [online] CME Group, published on July 10, 2017, available at: < https://www.cmegroup.com/education/whitepapers/trading-the-curve-in-energies.html > ("CME Group")
	Teaches forward market for energy.  Page 1.   



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD W. CRANDALL whose telephone number is (313)446-6562. The examiner can normally be reached M - F, 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on (571) 270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RICHARD W. CRANDALL/           Examiner, Art Unit 3689                                                                                                                                                                                             

Requirement for Information Under 37 C.F.R. 1.105
Applicant is required under 37 C.F.R. 1.105 to provide the following information that the examiner has determined is reasonably necessary to the examination of this application.
Examiner is requesting information under 37 CFR 1.105 for "similar subject matter" that is "filed by at least one of the inventors or assigned to the same assignee as the current application."  MPEP 704.11(a).  As explained in 37 CFR 1.105, this related information includes "A copy of any … published application, or patent (U.S. or foreign), by any of the inventors, that relates to the claimed invention" not already identified in the above Office action.  Applicant may submit these in an IDS.  Examiner requests applications and patents with similar claimed subject matter filed by Applicant or assigned to any entity including the name Strong Force that names the Applicant as Inventor 
The fee and certification requirements of 37 C.F.R. §1.97 are waived for those documents submitted in reply to this requirement. This waiver extends only to those documents within the scope of this requirement under 37 C.F.R. §1.105 that are included in the applicant’s first complete communication responding to this requirement. Any supplemental replies subsequent to the first communication responding to this requirement and any information disclosures beyond the scope of this requirement under 37 C.F.R. §1.105 are subject to the fee and certification requirements of 37 C.F.R. 1.97.
The applicant is reminded that the reply to this requirement must be made with candor and good faith under 37 C.F.R. 1.56. Where the applicant does not have or cannot readily obtain an item of required information, a statement that the item is unknown of cannot be readily obtained will be accepted as a complete response to the requirement for that item.
This requirement is an attachment of the enclosed Office action.  A complete reply to the enclosed Office action must include a complete reply to this requirement.  The time period for reply to this requirement coincides with the time period for reply to the enclosed Office action.
/SARAH M MONFELDT/Supervisory Patent Examiner, Art Unit 3689